DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosley et al. (US 5,442,902).
Regarding claim 1, Mosley discloses a lawn mower (10) comprising: a housing (18) comprising a discharge opening (24) configured to discharge cut material; a covering device arranged at the housing, wherein the covering device comprises a cover (12) and a locking device (36); wherein the cover is configured to pivot about a pivot axis (30); wherein the cover (12) is configured to cover the discharge opening (24) in a closed state of the cover and to open the discharge opening (24) in an open position of the cover; wherein, in the closed state of the cover, the cover is configured to be locked by the locking device (36) in a locked position of the cover; wherein the cover is configured to move relative to the housing in a direction of the pivot axis (30) and wherein the cover (12) is configured to be unlocked from the locked position of the cover by a movement of the cover (12) in the direction of the pivot axis.
Regarding claim 2, wherein the covering device comprises a restoring device (34), wherein the restoring device is configured to load the cover in the open position of the cover by a force acting in a direction toward  the closed state of the cover (col. 3 and l. 63).
Regarding claim 3, wherein the cover (12) is moveable continuously from the open position of the cover into the closed state of the cover by the force exerted by the restoring device (34).
Regarding claim 4, wherein the covering device comprises a spring assembly (34).
Regarding claim 5, wherein the spring assembly comprises a torsion spring (34; col. 3 and L. 60) and wherein the torsion spring is a part of the restoring device.
Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose lawn mowers with side discharge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747